Citation Nr: 1221313	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-46 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for thrombosis of the legs.  

2.  Entitlement to service connection for a stroke, to include as secondary to bilateral vein thrombosis.  

3.  Entitlement to service connection for loss of use of the left arm, to include as secondary to a stroke.  

4.  Entitlement to service connection for loss of sight in the right eye, to include as secondary to a stroke.  

5.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a stroke.  

6.  Entitlement to service connection for a fasciotomy, to include as secondary to bilateral vein thrombosis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1995 and from March 1997 to March 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied service connection for bilateral vein thrombosis, a stroke, loss of use of the left arm, loss of sight in the right eye, a bilateral leg condition, and a fasciotomy.  In a June 2009 rating decision, the RO confirmed and continued the previous denial of service connection for right and left leg thrombosis and denied service connection for a stroke, a fasciotomy, loss of use of the right arm, loss of sight in the right eye, and right and left leg conditions.  

In his November 2009 VA Form 9, the Veteran asserted that he had a protein C deficiency which was the proximate cause of his thrombosis, which caused his stroke.  He asserted that his protein C deficiency should have been diagnosed and treated in July 1999 and, since it was present at that time, should be considered service-connected.  

The issue of entitlement to service connection for protein C deficiency has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claims on appeal is warranted.  

The Veteran argues that he experienced vein thrombosis during service and that he suffered a stroke as a result of this vein thrombosis after separation from service.  He also contends that he has loss of use of his left arm, loss of sight in his right eye, and a bilateral leg condition secondary to his stroke, and underwent a fasciotomy secondary to his vein thrombosis.  

Service treatment records reflect that, in July 1999, the Veteran presented with complaints of pain in his left leg for two weeks.  The assessment was rule out thrombophlebitis versus muscle strain.  Two days later, he was seen for follow-up for superficial vein thrombosis.  The next day, the Veteran was again seen for follow-up of superficial vein thrombosis in the left thigh.  The assessment was superficial vein thrombosis, resolving.  In a February 2000 Report of Medical Assessment, the Veteran reported that, since his last medical assessment/physical evaluation, he had had superficial vein thrombosis in the right upper thigh.  On separation examination that date, clinical evaluation of the vascular system and lower extremities was normal and the physician commented that the examination was unremarkable.  

Post-service treatment records from Hillsboro Medical Center, dated from February 2006 to October 2008 reflect that the Veteran underwent a right hemispheric stroke in April 2006.  The records further indicate that the Veteran underwent removal of an arterial clot in the right lower extremity as well as fasciotomy.  The impression following neurological treatment in September 2006 was right hemispheric stroke with mild left-sided residual, and protein C deficiency resulting in multiple arterial occlusions, including right retinal, right iliac, and right middle cerebral artery thrombosis.  The impression following treatment in December 2006 included arterial thrombosis, protein C deficiency, cerebrovascular accident, continued weakness in the left hand, blindness in the left eye (presumably a typographical error as the Veteran has described loss of vision in his right eye), and healing fasciotomy.  An April 2007 treatment note indicates that the Veteran's difficulty with his vision was a result of his stroke.  An August 2007 treatment record notes that the Veteran had weakness in his left upper extremity, vision problems, and known severe peripheral vascular disease related to protein C deficiency.  

In July 2008, the Veteran's physician, Dr. R.M., noted that, while the Veteran was on active duty in 1999, he developed a painful left leg and was found to have a superficial phlebitis.  Dr. R.M. added that, several years later, the Veteran turned out to have a protein C deficiency.  The physician opined that the Veteran's "protein C deficiency was present back in his initial phlebitis in July 1999 which would make this service related."  Dr. R.M. noted that he had reviewed records provided by the Veteran regarding his medical evaluation in 1999 and indicated that he would be glad to fill out any paperwork necessary to help the Veteran obtain additional benefits from VA.  It is unclear from this opinion whether Dr. R.M. was opining that the Veteran's protein C deficiency or his phlebitis was service-related.  In light of the evidence of record, and the fact that the claims must be remanded to obtain outstanding records, as will be discussed below, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002).  

The Board acknowledges that the record reflects that the Veteran was scheduled for a VA examination to evaluate his claimed disabilities in March 2009; however, he failed to report for such examination.  Despite his failure to report for examination, the Board notes that, significantly, the March 2009 VA examination request listed the Veteran's incorrect address.  In light of the foregoing, the Board finds that an additional attempt should be made to afford the Veteran a VA examination.  

In addition to the foregoing, the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  

In this regard, in July 2009, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), in which he reported treatment in April 2009 at Hillsboro Medical Center for protein C deficiency.  While records of treatment from Hillsboro Medical Center, dated from February 2006 to October 2008 were previously associated with the claims file in January 2009, there is no indication that the RO subsequently requested more recent treatment records, despite receipt of the July 2009 VA Form 21-4142.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should attempt to obtain any additional treatment records from Hillsboro Medical Center.  

Additionally, review of the private treatment records currently associated with the claims file reflects that, in June 2006, Hillsboro Medical Center was called by the Greenville emergency room as the Veteran was being treated at that facility for a right femoral artery clot.  An August 2006 treatment record from Hillsboro Medical Center indicates that the Veteran had an appointment with Dr. D. in September to follow-up on his blindness.  Another record dated in August 2006 reflects that the Veteran's physician at Hillsboro Medical Center had spoken with the Veteran's private vascular surgeon, Dr. M.  A September 2006 treatment record from this facility indicates that the Veteran had been following with Dr. B. regarding his right lower extremity arterial occlusion.  

Despite the foregoing, no treatment records from the Greenville emergency room, Dr. D., or Dr. M. have been associated with the claims file.  While the treatment records from Hillsboro Medical Center include a December 2006 record of treatment from Dr. B., the September 2006 treatment record indicates that additional records from this physician are available.  

Additionally, the record indicates that the Veteran was hospitalized in 2006 for a stroke and for the removal of a clot in his right lower extremity and fasciotomy.  Nevertheless, records from these hospitalizations are not currently available for the Board's review.  

On remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records from the Greenville emergency room, Dr. D., Dr. M., and/or Dr. B., as well as any records regarding the 2006 hospitalizations for a stroke and for removal of an arterial clot and fasciotomy.  

Additionally, a January 2007 treatment record reflects that the Veteran was on disability from the state and was trying to get on Social Security disability as well.  

While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims on appeal these records should be requested.

Additionally, records pertaining to Illinois state disability benefits have not been associated with the claims file.  As records pertaining to such benefits may be pertinent to the appeal these records should also be requested.  See 38 C.F.R. § 3.159(c)(1).

Finally, as noted in the introduction, the Veteran has raised a claim for service connection for protein C deficiency.  The Board finds that this claim is inextricably intertwined with the claims on appeal and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, appellate review of the claims on appeal must be deferred until the above-described claim, which has been raised by the record, is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for service connection for protein C deficiency.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records of treatment from Hillsboro Medical Center (dated since October 2008), the Greenville emergency room (dated in June 2006), Dr. D. (as identified during treatment in August 2006), Dr. M. (as identified during treatment in August 2006), Dr. B. (as identified during treatment in September 2006), and any records pertaining to the Veteran's 2006 hospitalizations for a stroke and for the removal of a clot in the right lower extremity and fasciotomy.  

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

4.  Undertake appropriate action to obtain all documents pertaining to the Veteran's receipt of Illinois state disability benefits, and request that the agency provide all information regarding the Veteran's receipt of disability benefits pertinent to the claims on appeal.  

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his claimed disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current thrombosis and/or stroke were incurred or aggravated as a result of active service.  

If the examiner determines that there is a relationship between the Veteran's current thrombosis and service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke and/or fasciotomy were caused or aggravated by his thrombosis.  

If the examiner determines that there is a relationship between the Veteran's stroke and service or a service-connected disability, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current loss of use of the left arm, loss of sight in the right eye, and/or a bilateral leg condition that were caused or aggravated by his stroke.  

In providing the requested opinion, the examiner should consider and address the July 2008 opinion of Dr. R.M. (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


